UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 30, 2010 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34631 26-0491904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Waters Park Drive, Suite 98 San Mateo, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650) 212-7620 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Audit Report. On March 30, 2010 the Audit Committee of the Board of Directors of China Armco Metals, Inc. (the “Company”) determined that the Company’s March 31, 2009, June 30, 2009, and September 30, 2009 unaudited interim financial statements included in its filings of Form 10-Q for the respective periods as filed on May 20, 2009, August 14, 2009, and November 25, 2009, respectively, with the SEC (the “Interim Reports of 2009”) could not be relied upon as a result of errors in the financial statements. The Interim Reports of 2009 did not properly record the Company’s common stock purchase warrants as a derivative liability at January 1, 2009 upon its adoption of Derivative and Hedging Topic of the FASB Accounting Standards Codification Topic 815 (“ASC 815”) and did not properly record the subsequent accounting for the changes in the fair value of the associated liability at March 31, 2009, June 30, 2009, and September 30, 2009.The aggregate change in the fair value of the associated liability for all of the periods included in the year ended December 31, 2009 totaled ($166,025). Accordingly, the Company’s unaudited interim consolidated balance sheets, statements of operations, and statements of cash flows at March 31, 2009, June 30, 2009, and September 30, 2009, will be restated by way of footnote disclosure in the Company’s upcoming Annual Report on Form 10-K for the year ended December 31, 2009 to correct the accounting treatment for its common stock purchase warrants. All the respective restatements are non-cash in nature and not related to the core operations of the Company.The derivative liability and loss on change in fair value of the derivative liability will be correctly recorded and presented in accordance with ASC 815 on the Company’s consolidated balance sheets, consolidated statement of income and comprehensive income, and consolidated statement of cash flows in the financial statements included on Form 10-K for the year ended December 31, 2009. The Audit Committee of the Company's Board of Directors discussed the matters set forth inthis Current ReportForm 8-K with the Company’s independent registered public accounting firm, Li & Company, PC. The effect of correcting this error in the Company’s ( a) unaudited balance sheets at March 31, 2009, June 30, 2009 and September 30, 2009; (b) unaudited statements of operations for the three months ended March 31, 2009, three months and six months ended June 30, 2009, and three and nine months ended September 30, 2009; and (c) unaudited statements of cash flows for the three months ended March 31, 2009, six months ended June 30, 2009, and nine months ended September 30, 2009 are shown in the table below: Balance Sheet Data March 31, 2009 (Unaudited) As filed Adjustment to Restate Restated Derivative Liability $
